Citation Nr: 1138020	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-44 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in November 2009.  

The RO denied service connection for posttraumatic stress disorder (PTSD), headaches, and nerve damage in March 2010, and the Veteran did not appeal that decision.

The Veteran presented testimony before the undersigned acting Veterans Law Judge of the Board at the RO in June 2011.  

Issues of service connection for PTSD and residuals of head injury, raised in June 2011, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for PTSD on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In July 1999, the RO last denied a claim for service connection for an acquired psychiatric disorder other than PTSD.  The Veteran did not appeal.

2.  Since then, evidence that, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim has been received. 


CONCLUSIONS OF LAW

1.  The July 1999 RO decision denying service connection for an acquired psychiatric disorder other than PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The criteria to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The current application to reopen was received in November 2008.  Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The RO last denied service connection for an acquired psychiatric disorder other than PTSD in July 1999.  The Veteran was notified of this decision and did not appeal; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran applied to reopen in November 2008, and has appealed the RO's February 2009 decision finding that new and material evidence has not been received.  

In July 1999, the basis for denying the claim was that evidence showed current treatment for anxiety disorder, but did not indicate that it was incurred or aggravated by service.  At the time of decision, the Veteran had not provided much detail about in-service symptoms or experiences.  Since then, he has provided a detailed description of in-service symptoms and experiences.  See his June 2011 testimony.  This evidence relates to unestablished facts necessary to substantiate the claim and is not cumulative or redundant of evidence of record at the time of the last prior final denial of the claim.  Therefore, it is new and material evidence.  38 C.F.R. § 3.156.  Since new and material evidence has been received, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder other than PTSD is reopened.  



REMAND

The RO last denied service connection for an acquired psychiatric disorder other than PTSD in July 1999.  The Veteran contends that there are relevant records outstanding.  He also feels that a VA examination is warranted.

In November 2009, he stated that VA adjudicators did not have complete records from the Muskogee VA Medical Center.  Additionally, during his hearing before the undersigned, he indicated that he was receiving or going to receive ongoing VA treatment, and he mentioned treatment by VA Drs. Shelf and Higgenbacher, and at the Mueller Clinic.  He further indicated that he had received treatment at the North Little Rock, Arkansas VA Medical Center about 10 years before the hearing.  He also mentioned the National Guard denying him admission because of his diagnosis, but did not say when this occurred or what the diagnosis was.  It is noted that he was diagnosed with antisocial personality in service.  

Since he has reported in-service symptoms and there is evidence of a current psychiatric disorder, a VA examination will be conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements to obtain any relevant National Guard examination reports for the Veteran; all relevant private and VA medical records of treatment the Veteran has received that are not contained in his claims folder, including those from the Muskogee, Oklahoma VA Medical Center; those from VA physicians Shelf and Higgenbacher, and all VA medical records of treatment the Veteran received at the N. Little Rock VA Medical Center from about 10 years ago; and from the Mueller Clinic.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current acquired psychiatric disorder had its onset during active service or is related to any in-service event, disease, or injury.  The examiner should provide a rationale for the opinion.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).-

______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


